UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6163


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ARNOLD STUDIVANT,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:15-cr-00164-RDB-1; 1:18-cv-03248-RDB)


Submitted: May 16, 2019                                           Decided: May 21, 2019


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Arnold Studivant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Arnold Studivant seeks to appeal a district court order that he characterizes as a

denial of his 28 U.S.C. § 2255 (2012) motion. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). The order Studivant seeks to appeal is neither a final order

nor an appealable interlocutory or collateral order; rather, it merely granted Studivant

additional time to provide information regarding equitable tolling of the limitations

period for § 2255 claims. Accordingly, we deny leave to proceed in forma pauperis and

dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               DISMISSED




                                             2